          IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF FLORIDA
                      PANAMA CITY DIVISION

WILLIAM B PRITCHARD,

      Plaintiff,

vs.                                       Case No. 5:20-cv-00223-MAF

ANDREW M. SAUL,
Commissioner of Social Security,

      Defendant.

_________________________/

                   MEMORANDUM OPINION AND ORDER

      This Cause comes before the Court upon sua sponte review of the

record. Plaintiff, a non-prisoner represented by counsel, filed a complaint

pursuant to 42 U.S.C. § 405(g) and 42 U.S.C § 1383(c)(3). ECF No. 1. For

the reasons stated below, the case is due to be dismissed without prejudice

for Plaintiff’s failure to prosecute this case and failure to comply with court

orders. The procedural history of this case warrants discussion.

 I.   Relevant Procedural History

      Plaintiff initiated this case on August 24, 2020, by submitting a

complaint against the Commissioner of Social Security appealing the final

administrative decision denying his claims. ECF No. 1. The Court granted

Plaintiff leave to proceed in forma pauperis and directed the Clerk to have
                                                                     Page 2 of 4


the United States Marshals Service serve the Defendant. ECF No. 4. This

Social Security case was referred to the Undersigned, upon consent of the

parties by United States District Judge, T. Kent Wetherell. ECF Nos. 6, 7.

       The case was initially stayed for 90 days for Defendant to file his

answer. ECF No. 10. Defendant filed a second motion to stay the case for

an additional 90 days, which the Court granted. ECF Nos. 12, 13. Defendant

filed an answer on April 19, 2021. ECF No. 14. The Court issued an order

directing Plaintiff to file a memorandum in support of the Complaint no later

than May 19, 2021, and warned that failure “to file a memorandum

specifically addressing the claimed error as instructed . . . will be deemed to

be a failure to prosecute and will result in an Order dismissing the case for

that reason.” ECF No. 16. To this date, Plaintiff has not filed a memorandum

in support of his Complaint.

 II.   Discussion - Dismissal for Failure to Comply with Court Orders.

       The Eleventh Circuit has explained that “[a] district court has inherent

authority to manage its own docket ‘so as to achieve the orderly and

expeditious disposition of cases.’” Equity Lifestyle Props., Inc. v. Fla. Mowing

& Landscape Serv., Inc., 556 F.3d 1232, 1240 (11th Cir. 2009) (quoting

Chambers v. NASCO, Inc., 501 U.S. 32, 43 (1991)). Such authority includes




Case No. 5:20-cv-00223-MAF
                                                                      Page 3 of 4


the power to dismiss a case for failure to prosecute or for failure to comply

with a court order under Fed. R. Civ. P. 41(b). Id.

       Dismissal of the complaint is warranted under Rule 41(b). “The legal

standard to be applied under Rule 41(b) is whether there is a clear record of

delay or willful contempt and a finding that lesser sanctions would not

suffice.” Goforth v. Owens, 766 F.2d 1533, 1535 (11th Cir. 1985) (internal

quotes omitted); accord. Gratton v. Great American Communications, 178

F.3d 1373, 1374 (11th Cir. 1999). The Court cannot proceed when parties

fail to comply with the Court’s orders or otherwise fail to prosecute their case.

       Plaintiff has not filed a memorandum in support of his complaint as

directed by the Court and has otherwise failed to prosecute this case.

Dismissal is warranted.

III.   Conclusion

       Plaintiff’s complaint is DISMISSED without prejudice for failure comply

with court orders pursuant to Fed. R. Civ. P. 41(b) and N.D. Fla. L. R. 41.1,

and for want of prosecution. See also Moon v. Newsome, 863 F.2d 835, 837

(11th Cir. 1989) (“While dismissal is an extraordinary remedy, dismissal upon

disregard of an order, especially where the litigant has been forewarned,




Case No. 5:20-cv-00223-MAF
                                                                Page 4 of 4


generally is not an abuse of discretion.”). The Clerk is DIRECTED to close

the case.

     IN CHAMBERS at Tallahassee, Florida, on May 24, 2021.

                             s/ Martin A. Fitzpatrick
                             MARTIN A. FITZPATRICK
                             UNITED STATES MAGISTRATE JUDGE




Case No. 5:20-cv-00223-MAF
